FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                   November 17, 2015
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
WILLIAM MATHEW WATSON,

       Petitioner-Appellant,

v.                                                   No. 15-6142
                                                   (W.D. Oklahoma)
CARL BEAR, Warden,                           (D.C. No. 5:12-CV-01079-D)

       Respondent-Appellee.

                        _________________________________

     ORDER DENYING A CERTIFICATE OF APPEALABILITY AND
                  DISMISSING THE APPEAL
                  _________________________________

Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.
                  _________________________________

      Mr. William Watson, an Oklahoma state prisoner, wants to appeal on

his habeas claims involving ineffective assistance of trial and appellate

counsel. The district court held that Mr. Watson had not shown ineffective

assistance of appellate counsel and was procedurally barred on his claim

involving trial counsel. We can entertain the appeal only if Mr. Watson has

justified a certificate of appealability. He has not, and we dismiss the

appeal. 28 U.S.C. § 2253(c)(1)(A) (2012).

               Standard for a Certificate of Appealability
      To justify a certificate, Mr. Watson must make a “substantial

showing of the denial of a constitutional right.” Miller-El v. Cockrell, 537
U.S. 322, 336 (2003). This showing exists only if reasonable jurists could

find the district court’s rulings debatable or wrong. See Laurson v. Leyba,

507 F.3d 1230, 1232 (10th Cir. 2007). In applying this standard, we

conclude that the rulings are not debatable or wrong.

                   Ineffectiveness of Appellate Counsel
      Liberally interpreting the application, we believe Mr. Watson is

contesting the district court’s legal conclusions on the claim of ineffective

assistance of appellate counsel. The district court concluded that Mr.

Watson had not shown that the state appeals court’s analysis conflicted

with or unreasonably applied Supreme Court precedent. In our view, these

conclusions are not reasonably debatable. Therefore, we deny a certificate

of appealability on the claim involving Mr. Watson’s appellate counsel.

                     Ineffectiveness of Trial Counsel
      With this determination, we must also deny a certificate of

appealability on the claim involving Mr. Watson’s trial counsel.

      The district court determined that Mr. Watson had failed to overcome

a state procedural default. To overcome the burden of the procedural bar,

Mr. Watson had to show cause for the default and actual prejudice. See

Coleman v. Thompson, 501 U.S. 722, 750 (1991). In an effort to show

cause, Mr. Watson relies on his claim of ineffective assistance of appellate

counsel. But we have already rejected this claim; thus, it cannot serve as

cause to avoid a procedural default on the claim involving ineffectiveness

                                      2
of trial counsel. See Thornburg v. Mullin, 422 F.3d 1113, 1142 (10th Cir.

2005). In these circumstances, we conclude that the district court’s finding

of a procedural bar is not reasonably debatable. As a result, we deny a

certificate of appealability on the claim involving Mr. Watson’s trial

counsel.

                                Disposition

     Because Mr. Watson has not justified a certificate of appealability,

we dismiss the appeal.


                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      3